internal_revenue_service department of the treasury washington dc contact person telephone number in reference to date feb sin p employer_identification_number key district l a legend u o o t o i s y w n o a o q l a w d o k u o v dear applicant we have considered your request for a ruling as to whether a mushroom growing and processing facility may the operation of adversely affect the exempt status of unrelated_business_income_tax on a or impose liability for specifically you have requested a ruling that a‘s tax-exempt status under sec_501 of the internal_revenue_code will not be adversely affected by its operation of the mushroom growing and processing facility the income realized from the operation of the facility and from the sale of the mushrooms generated by constitute unrelated_business_income within the meaning of sec_512 because the activities are substantially related to a’s charitable purposes it will not the information indicates that a is an organization recognized exempt from federal_income_tax under sec_501 of the code purpose is to rehabilitate needy people and restore them to useful_life in the community a s articles of incorporation indicate that its s s e b s c e c e a a is currently inactive however it plans to re-establish a live-in care facility and vocational training operation for poor and or drug-addicted individuals in cc renovate a building to be used as a mushroom growing and processing facility a will purchase and this facility plans to employ predominantly poor and or they will be trained to harvest the facility will employ a total work force of drug-addicted individuals mushrooms grown at the facility and package them for direct sale to retailers approximately d some of the managers will be recovering clients who will act as role models for those who are receiving treatment and work experience a intends to provide a sheltered and supportive work environment for the client during the recovery process so that he may take the marketable skills obtained at the facility and apply them to the outside world approximately e will serve as managers clients will be paid from f to g per hour for work at the this income will allow clients to pay a portion of facility their living costs at the facility as well as allow those clients who may not otherwise be able to attend without a regular income to enter a’s treatment program in addition a will employ certified drug counselors to provide on-site counseling and assistance and conduct drug abuse education and prevention programs at the facility will be conducted on a weekly basis everyone who works at the facility supplement these programs with workshops in skill areas so that clients can expand their knowledge base attendance is required for eventually a will such programs all mushroom sale proceeds will fund the re-establishment and operation of the live-in drug recovery facility the operation of the mushroom facility and the drug abuse education and prevention programs sec_501 of the code provides for the exemption of organizations which are organized and operated exclusively for charitable purposes and no part of the earnings_of which inures to the benefit of an individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable organizations described in sec_501 of the code ce -3 sec_512 of the code defines unrelated_business_taxable_income with certain modifications as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on allowable deductions directly connected with the carrying on of such trade_or_business less it by sec_513 of the code provides that an unrelated trade in the case of any organization subject_to the or business is tax imposed by sec_511 which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 any trade_or_business the conduct of sec_513 of the code defines trade_or_business as any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that the gross_income of the computation of unrelated_business_taxable_income if certain factors are present an exempt_organization is includible in such factors include the following the activity producing such income must constitute a trade_or_business the trade_or_business must be regularly carried on the trade_or_business must not be substantially related to the organization’s exempt_purpose sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes is substantially related for purposes of sec_513 only if the causal relationship is trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantiy to the accomplishment of those purposes for the conduct of a substantial one thus it er vents yeeros epee ommmana uamummtneresine in ier so ocg b us a’s mushroom growing processing and sales activity provides employment training for the poor and furthers the rehabilitation of drug addicted individuals by providing a supportive work experience designed to aid their physical and emotional recovery therefore the operation of the proposed work training facility contributes importantly to your charitable purpose by providing employment training for the poor and by furthering the rehabilitation process of recovering addicts recovering drug addicts with training and work experience your facility will increase the self-esteem of the recovering addict thus aiding his recovery by providing furthermore because of the substantial relationship between your training program and a’s exempt_purpose the operation of the mushroom business is related to your exempt_purpose based on the facts law and rationale as presented herein we rule as follows a s tax-exempt status under sec_501 of the internal_revenue_code will not be adversely affected by its operation of the mushroom growing and processing facility the income realized from the operation of the facility and from the sale of the mushrooms generated by it will not constitute unrelated_business_income within the meaning of sec_512 because the activities are substantially related to a’s charitable purposes this ruling is directed only to a sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about a’s tax-exempt status and other matters a should keep a copy of this ruling in its permanent records we are informing a’s key district_director of this ruling sincerely yours wigned geran a ouree garland a carter chief exempt_organizations technical branch
